Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claim 4-7, 9, 11, 14-17, 19 and 21 are under consideration in this application.
             Claims 26-31 and 35-37 are held withdrawn as being drawn to non-elected subject matter 37 CFR 1.132(b).
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 7, 2021 is acknowledged.
The restriction requirement is deemed sound and proper and is hereby made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
            Claims 4 and 6 are incomplete because they omit essential elements, such as reagents, solvents, temperatures and specific reaction conditions for steps b) and c) in claim 4 and step g) in claim 6 which render the claims unclear and indefinite conditions of the process.  See MPEP 
           The term “converting"  in claims 4 and 6 renders the claim indefinite and based on an inadequate or insufficient disclosure by placing no definite limits or boundaries in the claim.  How is a compound of formula A converted into a compound of formula V?  How is a compound of compound of formula IV converted to a compound of formula V?  “Converting” does not signify that a reaction has taken place.  The claims fail to specify the steps of the process.              
            The claims measure the invention.  United Carbon Co. V. Binney & Smith Co., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).   
             The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.       
             The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.  
Allowable Subject Matter
              The prior art does not disclose or make obvious the claimed process.  The closest prior art references WO 2010/020675 and WO 2012/064805, recite processes for the preparation of compound of formula V or its salts that differ in using different reactants and reagents and does not employ a metal halide catalyst in step e) herein.  Note the process recited in example 74 of WO 2010/020675 or examples 3 and 4 of WO 2012/064805 therein.
4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 7, 9, 11, 14-17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            

plm
September 14, 2021